DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-9, 11, 14-19 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 11, 14-19 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 15 recites, the phrase “a handover command”, it is unclear whether “a handover command” is same as “an early handover command”, 
Claims 4-6 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency to claim 1. 
Regarding claim 7, lines 8-9 recite, “a cell handover”, it is unclear whether “a cell handover” recited in lines 8-9 is the same as “a cell handover” recited in line 7 or it is different type of cell handover. Therefore, the phrase “a cell handover” recited in lines 8-9 render the claim vague and indefinite. Further, line 9 recites, “perform the cell handover”. It is not clear which cell handover is the “the cell handover” referring to (a cell handover is recited in line 7 and line 9).  Similarly, line 11 recites, the phrase “a handover command”, it is unclear whether “a handover command” is same as “an early handover command”, recited in line 2 or it is a different handover command. Therefore, the phrase “a handover command” renders the claim value and indefinite. Similarly, 
Claims 8, 9, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency to claim 7. 
Regarding claim 11, line 17 recites, the phrase “a handover command”, it is unclear whether “a handover command” is same as “an early handover command”, recited in line 6 or it is a different handover command. Therefore, the phrase “a handover command” renders the claim value and indefinite. Further, line 16 recites the 
 Claims 14-16 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency to claim 11. 
Regarding claim 17, line 11 recite, “a cell handover”, it is unclear whether “a cell handover” recited in line 11 is the same as “a cell handover” recited in line 9 or it is different type of cell handover. Therefore, the phrase “a cell handover” recited in lines 8-9 render the claim vague and indefinite. Further, line 14 recites, “perform the cell handover”. It is not clear which cell handover is the “the cell handover” referring to (a cell handover is recited in line 7 and line 9).  Similarly, line 17 recites, the phrase “a handover command”, it is unclear whether “a handover command” is same as “an early handover command”, recited in line 4 or it is a different handover command. Therefore, the phrase “a handover command” renders the claim value and indefinite. Similarly, 
Claims 18, 19, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency to claim 17. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, 11, 14, 16, 19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 20140126545, hereinafter “Tamura”), and further in view of Lee et al. (US 201503141834, hereinafter “Lee”).
 	Regarding claim 1, Tamura discloses, 
	“A method of cell handover, comprising: receiving, by a terminal device (Fig. 1; UE1), an early handover command (i.e., conditional Handover command) from a network device (the target network entity TNE transmits a handover response message including a conditional handover command to the source network entity SNE1. The source network entity SNE1 received the handover response message transmits the conditional handover command to the terminal UE1, Paras. [0044]-[0046]), wherein the network device includes a base station (i.e., the source network entity SNE1), and the early handover command indicates a handover condition (The conditional handover command includes predetermined conditions that are necessary to determine timing at which the terminal UE1 performs handover, Paras. [[0044]-[0046]); obtaining, by the terminal device, a measurement result by measuring, a downlink signal from the network device or a downlink signal from another network device (The terminal UE1 determines whether or not the PDSCH reception quality of the target cell for handover is superior to the PDSCH reception quality of the own cell (i.e., the PDSCH reception quality that is currently in use) (step S102), Fig. 3; S102 and Para. [0095]-[0096]), and determining, by the terminal device based on the obtained measurement result, whether the handover condition is satisfied (The terminal UE1 determines whether or not the PDSCH reception quality of the target cell for handover is superior to the PDSCH reception quality of the own cell (i.e., the PDSCH reception quality that is currently in use) (step S102), Fig. 3; S102 and Para. [0095]-[0096]; in response to determining the handover condition is satisfied, performing, by the terminal device according to the determination, a cell handover (When a determination result rendered in step S102 is No, processing proceeds to step S103. In contrast, when the result is Yes, processing proceeds to step S104. The terminal UE1 continues a communication with the own cell in step S103, thereupon returning to step S102. In step S104, the terminal UE1 halts the communication with the own cell and starts handover to the target cell for handover, Paras. [0095]-[0096])” 	However, Tamura does not explicitly disclose, “ before determining the handover condition is satisfied, in response to receiving, by the terminal device, a handover command from the network device, performing,  by the terminal device; according to the handover command, a cell handover.”
	In a similar field of endeavor, Lee discloses, “ before determining the handover condition is satisfied (i.e., S120 and S150 in Fig. 3), in response to receiving, by the terminal device, a handover command from the network device (When the terminal 300 is connected to the FDD BS 200, the FDD BS 200 transmits a message (e.g., RRC connection reconfiguration including a parameter for inter-frequency handover to the terminal 300 (S110), Fig. 3), performing,  by the terminal device, according to the handover command, a cell handover (The FDD BS 200 requests handover to the TDD BS 100 (S170), the TDD BS 100 responds to the handover request to the FDD BS 200 (S180), thereafter, the terminal 300 performs handover to the TDD BS 100 (S190), Fig. 3 and Paras. [0048]-[0058]).”

	Regarding claim 4, the combination of Tamura and Lee discloses everything claimed as applied above (see, claim 1), further Tamura discloses, “sending, by the terminal device, the obtained measurement result to the network device (The wireless receiving section 121 receives a message responding to individual control information transmitted from the terminal UE1, a measurement result report (Measurement Report), an ACK/NACK, and a CSI report, outputting the thus-received message, report, or signal, to the control section 129, Para. [0099]) wherein the obtained measurement result allows the network device to determine whether the terminal device needs to perform the cell handover (The conditional handover determination section 131 determines a target cell for handover on the basis of the measurement result report received by the wireless receiving section 121 or the environment currently provided to the terminal UE1 by the source network entity SNE1, selecting either conditional handover or ordinary handover as a type of handover to be performed by the terminal UE1, Para. [0104]-[0107]).” 
Regarding claim 6, the combination of Tamura and Lee discloses everything claimed as applied above (see, claim 1), further Tamura discloses, “receiving, by the terminal device, a handover cancel command from the network device and canceling, by the terminal device according to the handover cancel command,  a determination, based on the handover condition, of whether the terminal device needs to perform the cell handover (Condition 5 is that a time which has elapsed since a conditional handover command was received should reach a " conditional handover cancel time." The terminal halts processing of conditional handover when Condition 5 is satisfied. As a result of Condition 5 being set as a condition for halting conditional handover, a limitation can be imposed on a time during which the target network entity waits for a terminal which performs handover. Alternatively, the terminal can also halt processing a conditional handover immediately before Condition 5 is satisfied, Para. [0062]).”
	Regarding claim 7, Tamura discloses, 
 	“A method of cell handover, comprising: sending, by a network device  that includes a base station (Source NE1, Fig. 1), an early handover command (i.e., conditional Handover command) to a terminal device  (the target network entity TNE transmits a handover response message including a conditional handover command to the source network entity SNE1. The source network entity SNE1 received the handover response message transmits the conditional handover command to the terminal UE1, Paras. [0044]-[0046]), wherein the early handover command indicates a handover condition (The conditional handover command includes predetermined conditions that are necessary to determine timing at which the terminal UE1 performs handover, Paras. [[0044]-[0046]), wherein the handover condition allows the terminal device to determine, based on the obtained measurement result, whether the handover condition is satisfied (The terminal UE1 determines whether or not the PDSCH reception quality of the target cell for handover is superior to the PDSCH reception quality of the own cell (i.e., the PDSCH reception quality that is currently in use) (step S102), Fig. 3; S102 and Para. [0095]-[0096]), and in response to determining the handover condition is satisfied, perform, according to the determination, a cell handover (When a determination result rendered in step S102 is No, processing proceeds to step S103. In contrast, when the result is Yes, processing proceeds to step S104. The terminal UE1 continues a communication with the own cell in step S103, thereupon returning to step S102. In step S104, the terminal UE1 halts the communication with the own cell and starts handover to the target cell for handover, Paras. [0095]-[0096]); determining, by the network device, whether the terminal device needs to perform a cell handover (The conditional handover determination section 131 determines a target cell for handover on the basis of the measurement result report received by the wireless receiving section 121 or the environment currently provided to the terminal UE1 by the source network entity SNE1, selecting either conditional handover or ordinary handover as a type of handover to be performed by the terminal UE1, Para. [0104]-[0107]).” 	However, Tamura does not disclose, “in response to determining the terminal device needs to perform the cell handover, sending, by the network device, a handover command to the terminal device, wherein the handover command allows the terminal 
	In a similar field of endeavor, Lee discloses, “in response to determining the terminal device needs to perform the cell handover, sending, by the network device, a handover command to the terminal device (When the terminal 300 is connected to the FDD BS 200, the FDD BS 200 transmits a message (e.g., RRC connection reconfiguration including a parameter for inter-frequency handover to the terminal 300 (S110), Fig. 3), wherein the handover command allows the terminal device to, before determining the handover condition is satisfied (i.e., S120 and S150 in Fig. 3),, in response to receiving, by the terminal device, a handover command from the network device, perform, according to the handover command, a cell handover (The FDD BS 200 requests handover to the TDD BS 100 (S170), the TDD BS 100 responds to the handover request to the FDD BS 200 (S180), thereafter, the terminal 300 performs handover to the TDD BS 100 (S190), Fig. 3 and Paras. [0048]-[0058]).”
	Therefore, it would have obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Tamura by specifically providing before in response to determining the terminal device needs to perform the cell handover, sending, by the network device, a handover command to the terminal device, wherein the handover command allows the terminal device to, before determining the handover condition is satisfied, in response to receiving, by the terminal device, a handover command from the network device, perform, according to the handover command, a cell 
 	Regarding claim 9, the combination of Tamura and Lee discloses everything claimed as applied above (see, claim 7), further Tamura discloses, “receiving, by the network device, a measurement result from  the terminal device (The wireless receiving section 121 receives a message responding to individual control information transmitted from the terminal UE1, a measurement result report (Measurement Report), an ACK/NACK, and a CSI report, outputting the thus-received message, report, or signal, to the control section 129, Para. [0099]), wherein the measurement result is obtained by the terminal device by measuring a downlink signal from the network device or a downlink signal sent by another network device (The terminal UE1 determines whether or not the PDSCH reception quality of the target cell for handover is superior to the PDSCH reception quality of the own cell (i.e., the PDSCH reception quality that is currently in use) (step S102), Fig. 3; S102 and Para. [0095]-[0096]; wherein determining whether the terminal device needs to perform the cell handover comprises: determining, by the network device, based on the received measurement result, whether the terminal device needs to perform the cell handover (The conditional handover determination section 131 determines a target cell for handover on the basis of the measurement result report received by the wireless receiving section 121 or the environment currently provided to the terminal UE1 by the source network entity SNE1, selecting either conditional handover or ordinary handover as a type of handover to be performed by the terminal UE1, Para. [0104]-[0107]).”
	Regarding claim 11, Tamura discloses, 
	“A communication apparatus, comprising: a non-transitory memory storage comprising instruction (UE1 in Fig. 2, memory is an inherent feature for an user equipment) and one or more processors in communication with the memory storage (Fig. 2; control section), wherein the instructions, when executed by the one or more processors, cause the apparatus to: receive an early handover command (i.e., conditional Handover command) from a network device (the target network entity TNE transmits a handover response message including a conditional handover command to the source network entity SNE1. The source network entity SNE1 received the handover response message transmits the conditional handover command to the terminal UE1, Paras. [0044]-[0046]), wherein the network device includes a base station (i.e., the source network entity SNE1), and the early handover command indicates a handover condition (The conditional handover command includes predetermined conditions that are necessary to determine timing at which the terminal UE1 performs handover, Paras. [[0044]-[0046]); obtain a measurement result by measuring a downlink signal from the network device or a downlink signal from another network device (The terminal UE1 determines whether or not the PDSCH reception quality of the target cell for handover is superior to the PDSCH reception quality of the own cell (i.e., the PDSCH reception quality that is currently in use) (step S102), Fig. 3; S102 and Para. [0095]-[0096]), and determine, based on the obtained measurement result, whether the handover (The terminal UE1 determines whether or not the PDSCH reception quality of the target cell for handover is superior to the PDSCH reception quality of the own cell (i.e., the PDSCH reception quality that is currently in use) (step S102), Fig. 3; S102 and Para. [0095]-[0096]; in response to determining the handover condition is satisfied, perform according to the determination, a cell handover (When a determination result rendered in step S102 is No, processing proceeds to step S103. In contrast, when the result is Yes, processing proceeds to step S104. The terminal UE1 continues a communication with the own cell in step S103, thereupon returning to step S102. In step S104, the terminal UE1 halts the communication with the own cell and starts handover to the target cell for handover, Paras. [0095]-[0096])” 	However, Tamura does not explicitly disclose, “ before determining the handover condition is satisfied, in response to receiving, by the terminal device, a handover command from the network device, performing,  by the terminal device; according to the handover command, a cell handover.”
	In a similar field of endeavor, Lee discloses, “ before determining the handover condition is satisfied (i.e., S120 and S150 in Fig. 3), in response to receiving, by the terminal device, a handover command from the network device (When the terminal 300 is connected to the FDD BS 200, the FDD BS 200 transmits a message (e.g., RRC connection reconfiguration including a parameter for inter-frequency handover to the terminal 300 (S110), Fig. 3), performing,  by the terminal device, according to the handover command, a cell handover (The FDD BS 200 requests handover to the TDD BS 100 (S170), the TDD BS 100 responds to the handover request to the FDD BS 200 (S180), thereafter, the terminal 300 performs handover to the TDD BS 100 (S190), Fig. 3 and Paras. [0048]-[0058]).”
	Therefore, it would have obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Tamura by specifically providing before determining the handover condition is satisfied, in response to receiving, by the terminal device, a handover command from the network device, performing,  by the terminal device; according to the handover command, a cell handover, as taught by Lee for the purpose of controlling handover having advantages of controlling a terminal to selectively use a network according to a service by changing a handover condition based on a service used in the terminal (Para. [0005]).
	Regarding claim 14, the combination of Tamura and Lee discloses everything claimed as applied above (see, claim 11), further Tamura discloses, “send the obtained measurement result to the network device (The wireless receiving section 121 receives a message responding to individual control information transmitted from the terminal UE1, a measurement result report (Measurement Report), an ACK/NACK, and a CSI report, outputting the thus-received message, report, or signal, to the control section 129, Para. [0099]) wherein the obtained measurement result allows the network device to determine whether the terminal device needs to perform the cell handover (The conditional handover determination section 131 determines a target cell for handover on the basis of the measurement result report received by the wireless receiving section 121 or the environment currently provided to the terminal UE1 by the source network entity SNE1, selecting either conditional handover or ordinary handover as a type of handover to be performed by the terminal UE1, Para. [0104]-[0107]).” 
	Regarding claim 16, the combination of Tamura and Lee discloses everything claimed as applied above (see, claim 11), further Tamura discloses, “receive a handover cancel command from the network device and cancel according to the handover cancel command,  a determination, based on the handover condition, of whether the terminal device needs to perform the cell handover (Condition 5 is that a time which has elapsed since a conditional handover command was received should reach a " conditional handover cancel time." The terminal halts processing of conditional handover when Condition 5 is satisfied. As a result of Condition 5 being set as a condition for halting conditional handover, a limitation can be imposed on a time during which the target network entity waits for a terminal which performs handover. Alternatively, the terminal can also halt processing a conditional handover immediately before Condition 5 is satisfied, Para. [0062]).”
 	Regarding claim 17, Tamura discloses, 
	“A communication apparatus, comprising: a non-transitory memory storage comprising instruction (UE1 in Fig. 2, memory is an inherent feature for an user equipment) and one or more processors in communication with the memory storage (Fig. 2; control section), wherein the instructions, when executed by the one or more processors, cause the apparatus to: send that includes a base station (Source NE1, Fig. 1), an early handover command (i.e., conditional Handover command) to a terminal device  (the target network entity TNE transmits a handover response message including a conditional handover command to the source network entity SNE1. The source network entity SNE1 received the handover response message transmits the conditional handover command to the terminal UE1, Paras. [0044]-[0046]), wherein the early handover command indicates a handover condition (The conditional handover command includes predetermined conditions that are necessary to determine timing at which the terminal UE1 performs handover, Paras. [[0044]-[0046]), wherein the handover condition allows the terminal device to determine, based on the obtained measurement result, whether the handover condition is satisfied (The terminal UE1 determines whether or not the PDSCH reception quality of the target cell for handover is superior to the PDSCH reception quality of the own cell (i.e., the PDSCH reception quality that is currently in use) (step S102), Fig. 3; S102 and Para. [0095]-[0096]), and in response to determining the handover condition is satisfied, perform, according to the determination, a cell handover (When a determination result rendered in step S102 is No, processing proceeds to step S103. In contrast, when the result is Yes, processing proceeds to step S104. The terminal UE1 continues a communication with the own cell in step S103, thereupon returning to step S102. In step S104, the terminal UE1 halts the communication with the own cell and starts handover to the target cell for handover, Paras. [0095]-[0096]); determine whether the terminal device needs to perform a cell handover (The conditional handover determination section 131 determines a target cell for handover on the basis of the measurement result report received by the wireless receiving section 121 or the environment currently provided to the terminal UE1 by the source network entity SNE1, selecting either conditional handover or ordinary handover as a type of handover to be performed by the terminal UE1, Para. [0104]-[0107]).” 	However, Tamura does not disclose, “in response to determining the terminal device needs to perform the cell handover, sending, by the network device, a handover command to the terminal device, wherein the handover command allows the terminal device to, before determining the handover condition is satisfied, in response to receiving, by the terminal device, a handover command from the network device, perform, according to the handover command, a cell handover.”
	In a similar field of endeavor, Lee discloses, “in response to determining the terminal device needs to perform the cell handover, sending, by the network device, a handover command to the terminal device (When the terminal 300 is connected to the FDD BS 200, the FDD BS 200 transmits a message (e.g., RRC connection reconfiguration including a parameter for inter-frequency handover to the terminal 300 (S110), Fig. 3), wherein the handover command allows the terminal device to, before determining the handover condition is satisfied (i.e., S120 and S150 in Fig. 3),, in response to receiving, by the terminal device, a handover command from the network device, perform, according to the handover command, a cell handover (The FDD BS 200 requests handover to the TDD BS 100 (S170), the TDD BS 100 responds to the handover request to the FDD BS 200 (S180), thereafter, the terminal 300 performs handover to the TDD BS 100 (S190), Fig. 3 and Paras. [0048]-[0058]).”
	Therefore, it would have obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Tamura by specifically providing before in 
Regarding claim 19, the combination of Tamura and Lee discloses everything claimed as applied above (see, claim 17), further Tamura discloses, “receiving, by the network device, a measurement result from  the terminal device (The wireless receiving section 121 receives a message responding to individual control information transmitted from the terminal UE1, a measurement result report (Measurement Report), an ACK/NACK, and a CSI report, outputting the thus-received message, report, or signal, to the control section 129, Para. [0099]), wherein the measurement result is obtained by the terminal device by measuring a downlink signal from the network device or a downlink signal sent by another network device (The terminal UE1 determines whether or not the PDSCH reception quality of the target cell for handover is superior to the PDSCH reception quality of the own cell (i.e., the PDSCH reception quality that is currently in use) (step S102), Fig. 3; S102 and Para. [0095]-[0096]; wherein determining whether the terminal device needs to perform the cell handover comprises: determining, by the network device, based on the received measurement result, whether the terminal device needs to (The conditional handover determination section 131 determines a target cell for handover on the basis of the measurement result report received by the wireless receiving section 121 or the environment currently provided to the terminal UE1 by the source network entity SNE1, selecting either conditional handover or ordinary handover as a type of handover to be performed by the terminal UE1, Para. [0104]-[0107]).”
Regarding claim 21, the combination of Tamura and Lee discloses everything claimed as applied above (see, claim 1), further Tamura discloses, “wherein performing the cell handover comprises: perform the cell handover without monitoring the handover command from the network device (the terminal UE1 halts the communication with the source network entity SNE1 when the predetermined condition is satisfied, starting to perform handover to a cell (an adjacent cell) provided by the target network entity TNE1 indicated by the conditional handover command. When detecting that the terminal UE1 started handover by means of any method, the source network entity SNE1 starts transferring the data addressed to the terminal UE1 to the target network entity TNE, Paras. [0045]-[0048] ).”
Regarding claim 22, the combination of Tamura and Lee discloses everything claimed as applied above (see, claim 7), further Tamura discloses, “wherein the handover condition allowing the terminal device to perform the cell handover comprises: the handover condition allows the terminal device to perform the cell handover without monitoring the handover command from the network device (the terminal UE1 halts the communication with the source network entity SNE1 when the predetermined condition is satisfied, starting to perform handover to a cell (an adjacent cell) provided by the target network entity TNE1 indicated by the conditional handover command. When detecting that the terminal UE1 started handover by means of any method, the source network entity SNE1 starts transferring the data addressed to the terminal UE1 to the target network entity TNE, Paras. [0045]-[0048] ).”
Regarding claim 23,  the combination of Tamura and Lee discloses everything claimed as applied above (see, claim 7), further Tamura discloses, “sending, by the network device, a handover cancel command to the terminal device, wherein the handover cancel command indicates a cancellation of determining, based on the handover condition, whether the terminal device needs to perform a cell handover. (Condition 5 is that a time which has elapsed since a conditional handover command was received should reach a " conditional handover cancel time." The terminal halts processing of conditional handover when Condition 5 is satisfied. As a result of Condition 5 being set as a condition for halting conditional handover, a limitation can be imposed on a time during which the target network entity waits for a terminal which performs handover. Alternatively, the terminal can also halt processing a conditional handover immediately before Condition 5 is satisfied, Para. [0062]).”
Regarding claim 24, the combination of Tamura and Lee discloses everything claimed as applied above (see, claim 11), further Tamura discloses, “wherein to perform the cell handover, the instructions, when executed by the one or more processors, cause the apparatus to: perform the cell handover without monitoring the handover command from the network device (the terminal UE1 halts the communication with the source network entity SNE1 when the predetermined condition is satisfied, starting to perform handover to a cell (an adjacent cell) provided by the target network entity TNE1 indicated by the conditional handover command. When detecting that the terminal UE1 started handover by means of any method, the source network entity SNE1 starts transferring the data addressed to the terminal UE1 to the target network entity TNE, Paras. [0045]-[0048] ).”
Regarding claim 25, the combination of Tamura and Lee discloses everything claimed as applied above (see, claim 11), further Tamura discloses, “wherein the handover condition allowing the terminal device to perform the cell handover comprises: the handover condition allows the terminal device to perform the cell handover without monitoring the handover command from the network device (the terminal UE1 halts the communication with the source network entity SNE1 when the predetermined condition is satisfied, starting to perform handover to a cell (an adjacent cell) provided by the target network entity TNE1 indicated by the conditional handover command. When detecting that the terminal UE1 started handover by means of any method, the source network entity SNE1 starts transferring the data addressed to the terminal UE1 to the target network entity TNE, Paras. [0045]-[0048] ).”
Regarding claim 26,  the combination of Tamura and Lee discloses everything claimed as applied above (see, claim 17), further Tamura discloses, “wherein the instructions, when executed by the one or more processors, further cause the apparatus to: send a handover cancel command to the terminal device, wherein the handover cancel command indicates a cancellation of determining, based on the handover (Condition 5 is that a time which has elapsed since a conditional handover command was received should reach a " conditional handover cancel time." The terminal halts processing of conditional handover when Condition 5 is satisfied. As a result of Condition 5 being set as a condition for halting conditional handover, a limitation can be imposed on a time during which the target network entity waits for a terminal which performs handover. Alternatively, the terminal can also halt processing a conditional handover immediately before Condition 5 is satisfied, Para. [0062]).”

 	Claims 5, 8, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura, in view of Lee and further in view of Wang et al. (US 20150319650, hereinafter “Wang”).
	Regarding claim 5, the combination of Tamura and Lee discloses everything claimed as applied above (see, claim 1), however the combination of Tamura and Lee does not explicitly disclose, “receiving, by the terminal device, uplink configuration information from the network device; and sending, by the terminal device, an uplink reference signal to the network device based on the uplink configuration information, wherein the uplink reference signal allows the network device to determine whether the terminal device needs to perform the cell handover.” 	In a similar field of endeavor, Wang discloses, “receiving, by the terminal device, uplink configuration information from the network device (step 301, transmitting, by the source base station to the UE, configuration information of the UL signal, Para. [0115]); and sending, by the terminal device, an uplink reference signal to the network device based on the uplink configuration information, wherein the uplink reference signal allows the network device to determine whether the terminal device needs to perform the cell handover (step 302, transmitting, by the source base station, a triggering message to the UE, step 303, transmitting, by the UE, an UL signal for handover, according to the triggering message, step 304, detecting, by other base station(s), the UL signal, step 305, receiving, by the source base station, notification message(s) transmitted by one or more other base station(s) based on detection of the UL signal, step 306, determining, by the source base station, a target base station from the one or more other base station(s) according to the notification message(s), and performing handover of the UE, Para. [0015]-[0120]).”
	Therefore, it would have obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Tamura and Lee by specifically providing receiving, by the terminal device, uplink configuration information from the network device; and sending, by the terminal device, an uplink reference signal to the network device based on the uplink configuration information, wherein the uplink reference signal allows the network device to determine whether the terminal device needs to perform the cell handover, as taught by Wang for the purpose of accelerating judging of handover based on measurement of an UL signal, to satisfy handover demand in different scenarios (Para. [0006]).
	Regarding claim 8, the combination of Tamura and Lee discloses everything claimed as applied above (see, claim 7), however the combination of Tamura and Lee 
 	In a similar field of endeavor, Wang discloses, “sending, by the network device, uplink configuration information to the terminal device (step 301, transmitting, by the source base station to the UE, configuration information of the UL signal, Para. [0115]), wherein the uplink configuration information allows the terminal device to send an uplink reference signal to the network device  (step 302, transmitting, by the source base station, a triggering message to the UE, step 303, transmitting, by the UE, an UL signal for handover, according to the triggering message, Paras. [0116]-[0117]); receiving, by the network device, the uplink reference signal from the terminal device (step 302, transmitting, by the source base station, a triggering message to the UE, step 303, transmitting, by the UE, an UL signal for handover, according to the triggering message, Paras. [0116]-[0117]); and obtaining,  by the network device, a measurement result by measuring the uplink reference signal (it is practicable to accelerate judging of handover based on measurement of an UL signal, to satisfy handover demand in different scenarios, Para. [0050]); wherein determining whether the terminal device needs to perform the cell handover comprises: (step 304, detecting, by other base station(s), the UL signal; step 305, receiving, by the source base station, notification message(s) transmitted by one or more other base station(s) based on detection of the UL signal;  step 306, determining, by the source base station, a target base station from the one or more other base station(s) according to the notification message(s), and performing handover of the UE, Paras. [0118]-[0120])”
	Therefore, it would have obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Tamura and Lee by specifically providing sending, by the network device, uplink configuration information to the terminal device, wherein the uplink configuration information allows the terminal device to send an uplink reference signal to the network device; receiving, by the network device, the uplink reference signal from the terminal device; and obtaining,  by the network device, a measurement result by measuring the uplink reference signal; wherein determining whether the terminal device needs to perform the cell handover comprises: determining, by the network device, based on the obtained measurement result whether the terminal device needs to perform the cell handover, as taught by Wang for the purpose of accelerating judging of handover based on measurement of an UL signal, to satisfy handover demand in different scenarios (Para. [0006]).
Regarding claim 15, the combination of Tamura and Lee discloses everything claimed as applied above (see, claim 11), however the combination of Tamura and Lee does not explicitly disclose, “receive uplink configuration information from the network step 301, transmitting, by the source base station to the UE, configuration information of the UL signal, Para. [0115]); and send an uplink reference signal to the network device based on the uplink configuration information, wherein the uplink reference signal allows the network device to determine whether the terminal device needs to perform the cell handover (step 302, transmitting, by the source base station, a triggering message to the UE, step 303, transmitting, by the UE, an UL signal for handover, according to the triggering message, step 304, detecting, by other base station(s), the UL signal, step 305, receiving, by the source base station, notification message(s) transmitted by one or more other base station(s) based on detection of the UL signal, step 306, determining, by the source base station, a target base station from the one or more other base station(s) according to the notification message(s), and performing handover of the UE, Para. [0015]-[0120]).”
	Therefore, it would have obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Tamura and Lee by specifically providing receive uplink configuration information from the network device; and send an uplink reference signal to the network device based on the uplink configuration information, wherein the uplink reference signal allows the network device to determine whether the terminal device needs to perform the cell handover, as taught 
	Regarding claim 18, the combination of Tamura and Lee discloses everything claimed as applied above (see, claim 17), however the combination of Tamura and Lee does not explicitly disclose, “send uplink configuration information to the terminal device, wherein the uplink configuration information allows the terminal device to send an uplink reference signal to the network device; receive the uplink reference signal from the terminal device; and obtain a measurement result by measuring the uplink reference signal; wherein to determine whether the terminal device needs to perform the cell handover comprises: determine based on the obtained measurement result whether the terminal device needs to perform the cell handover.”
 	In a similar field of endeavor, Wang discloses, “senduplink configuration information to the terminal device (step 301, transmitting, by the source base station to the UE, configuration information of the UL signal, Para. [0115]), wherein the uplink configuration information allows the terminal device to send an uplink reference signal to the network device  (step 302, transmitting, by the source base station, a triggering message to the UE, step 303, transmitting, by the UE, an UL signal for handover, according to the triggering message, Paras. [0116]-[0117]); receive the uplink reference signal from the terminal device (step 302, transmitting, by the source base station, a triggering message to the UE, step 303, transmitting, by the UE, an UL signal for handover, according to the triggering message, Paras. [0116]-[0117]); and obtain a measurement result by measuring the uplink reference signal (it is practicable to accelerate judging of handover based on measurement of an UL signal, to satisfy handover demand in different scenarios, Para. [0050]); wherein to determine whether the terminal device needs to perform the cell handover comprises: determine based on the obtained measurement result whether the terminal device needs to perform the cell handover (step 304, detecting, by other base station(s), the UL signal; step 305, receiving, by the source base station, notification message(s) transmitted by one or more other base station(s) based on detection of the UL signal;  step 306, determining, by the source base station, a target base station from the one or more other base station(s) according to the notification message(s), and performing handover of the UE, Paras. [0118]-[0120])”
	Therefore, it would have obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Tamura and Lee by specifically providing send uplink configuration information to the terminal device, wherein the uplink configuration information allows the terminal device to send an uplink reference signal to the network device; receive the uplink reference signal from the terminal device; and obtain a measurement result by measuring the uplink reference signal; wherein to determine whether the terminal device needs to perform the cell handover comprises: determine based on the obtained measurement result whether the terminal device needs to perform the cell handover, as taught by Wang for the purpose of accelerating judging of handover based on measurement of an UL signal, to satisfy handover demand in different scenarios (Para. [0006]).

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to

	US 20170215117: The present invention is to provide a method and apparatus for reducing a handover failure that may arise due to a failure to receive a handover command message transmitted from a target base station due to a signal attenuation of the serving cell while a handover is performed in a wireless communication system using beamforming.
 	US 20160198385: The present invention is to provide a method and apparatus to receive a condition measurement report from user equipment (UE) served by the station. The condition measurement report includes a signal strength indication, which includes a strength of a reference signal measured by the UE that is received by the UE over the air from the station.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM SOROWAR/Primary Examiner, Art Unit 2641